In a products liability action, the plaintiffs appeal from an order of the Supreme Court, Queens County, entered August 29, 1979, which granted the motion of the defendant third-party plaintiff to dismiss their complaint. Order reversed, without costs or disbursements, complaint reinstated and motion denied upon condition that plaintiffs file a note of issue and statement of readiness within 45 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof; in the event the condition is not complied with, then order affirmed, with $50 costs and disbursements. It appears that the plaintiffs never received the benefit of a full 90-day period for the filing of their note of issue as intended under CPLR 3216 since their complaint was stricken by Special Term when only half that period had run. The reinstatement of the complaint requires that they be accorded an additional opportunity for such filing before the statutory sanction of dismissal may be invoked against them. Mollen, P. J., Gibbons, Martuscello and Weinstein, JJ., concur.